                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


JAMIE L. W.,                                   Case No. CV-17-122-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the Commissioner's decision is
 REVERSED, and this matter is REMANDED pursuant to sentence four of 42 U.S.C.
 § 405(g) for further proceedings consistent with this opinion.

        Dated this 20th day of December, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
